DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claims 36, 39-41, 47-50, are pending. The amendment filed on 12/16/2020 has been considered. Claim 39 is withdrawn. Claims 36, 40-41, 47-50 are under consideration.
Priority
This application claims priority to national phase application under 35 U.S.C. § 371 that claims priority to international Application No. PCT/US2G15/056217 filed October 19, 2015, which claims priority to U.S. Provisional Patent Application Serial No. 62/065138, filed October 17, 2014, and also to U.S. Provisional Patent Application Serial No. 82/151,315, filed April 22, 2015. Thus, instant application accorded priority is to U.S. Provisional Patent Application Serial No. 62/065138, filed October 17, 2014.
Withdrawn/Claim Rejections - 35 USC § 103
Claims 36, 40-41 rejected and also apply to newly added claims 47, 49 under 35 U.S.C. 103 as being unpatentable over Savoldo (The Journal of Clinical Investigation, 121 (5): 1822-1826, 2011, thereafter referred as Savoldo 2011) in view of Leen (WO2012138858); Savoldo (Blood. 2007; 110:2620-2630, thereafter referred as Savoldo 2007) for the reasons of record dated 05/22/2020 is withdrawn in view of Savoldo 2011 does not teach an inhibitory cytokine receptor.
s 36, 48, 50  rejected under 35 U.S.C. 103 as being unpatentable over Savoldo (The Journal of Clinical Investigation, 121 (5): 1822-1826, 2011, thereafter referred as Savoldo 2011) in view of Leen (WO2012138858); Savoldo (Blood. 2007; 110:2620-2630, thereafter referred as Savoldo 2007) as applied to claims 36, 4-41, 47 above, and further in view of Ahmend (US2013/0280220, March 7, 2013, claiming priority to US provisional-application US61635983, filed April 20, 2012 previously cited), Foster (J Immunotherapy, 31(5): 500-505, 2008) in view of Savoldo 2011 does not teach an inhibitory cytokine receptor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 40-41, 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Leen (WO2012138858) in view of Ahmed (US 20130280220).
Leen teaches a method of treating cancer in an individual, comprising the steps of delivering to the individual a therapeutically effective amount of cells, a chimeric cytokine receptor comprising a cytokine binding exodomain and a signal transducing endodomain, wherein the exodomain is from selected from the group consisting of IL10 exodomain, IL4 exodomain, IL-13 exodomain in TGFbeta exodomain, IL6 exodomain, IL8 exodomain, and a combination thereof, and wherein the endodomain is selected from the group consisting of IL2 endodomain, IL 7 endodomain, IL15 endodomain, and a combination thereof, comprising the steps of: providing or obtaining the immune cell transfecting the cell with an expression vector thus meets the limitation of instant claim 36, step (b). Leen teaches such as IL13 and IL4, which i) enhance cancer cell proliferation and ii) attenuate and re-polarize TAA-specific Th1-CTL to Th2 cells. Thus, to improve the efficacy of adoptively- transferred multi TAA-CTL one can render them resistant to the inhibitory effects of IL-13 and IL4 using a chimeric cytokine receptor that links the exodomains of the receptors that bind these Th2 cytokines to the signaling endodomains of two stimulatory (Th1) cytokine receptors (p 31, last paragraph). Regarding claim 40, Leen teaches wherein molecule a) comprises a single endodomain (IL-2-R (figure 3). Regarding claim 41, Leen teaches, wherein the molecule (b) comprises as a single endodomain IL-7R (in figure 3, as depicted below).

    PNG
    media_image1.png
    295
    283
    media_image1.png
    Greyscale

Regarding the limitation wherein the first soluble factor and the second soluble factor are non-identical, Leen teaches, wherein the first soluble factor comprises IL-(instant claim 47). 
    PNG
    media_image2.png
    467
    409
    media_image2.png
    Greyscale

Regarding claim 49, Leen teaches exodomain IL-4R and endodomain IL-7R (in figure 3. 
Leen does not teach a molecule that provides antigen recognition for the cell upon recognition of an antigen, wherein the molecule is artificial tot eh cell.
However, before the instant effective filing date of the instant invention, Ahmed teaches a composition, comprising an engineered immune cell that separately expresses at least two of: a) a molecule that provides costimulatory signaling to the cell upon recognition of a first soluble factor (HER2 and VEGF-A) (Claims 10, 14); b) a molecule that provides cytokine signaling to the cell upon recognition of a second soluble factor (CD28) (Claims 10, 14, 16); and c) a molecule that provides antigen recognition for the cell upon recognition of an antigen, wherein the molecule is native to the cell or artificial to the cell, wherein when the molecule that  the chimeric antigen receptor lacks a costimulatory domain, thus Ahmend meets the limitation of instant claim 36, step (a) and (c) . Regarding claim 48, Leen teaches CAR comprising TGFbeta exodomain (claim 1) and Ahmed teaches at least one of the antigens recognized by the antigen recognition domains further comprises a signaling endodomain of a costimulatory molecule 41BB of the T cell receptor ([0017], (claim 13). Regarding claim 50, Leen teaches exodomain IL-4R and endodomain IL-7R (in figure 3) and Ahmed teaches a CAR comprising signaling endodomain of a costimulatory molecule 41BB of the T cell receptor to enhance the activation, proliferation and cytotoxicity of T cells produced by the CAR antigen after engagement, the chimeric cytokine receptor comprises a TGFbeta exodomain and a 4-1BB endodomain  Ahmed teaches the duality of the approach (targeting both the tumor and the tumor complex, for example) is a major advantage over vaccines immunotherapeutic approach against cancer ([0017], [0054], [0052], (claim 11, 15-17).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine an exogenous molecule that provides cytokine signaling to the cell upon recognition of a second soluble factor, and which is a chimeric cytokine receptor comprising a cytokine- binding exodomain and a signal transducing endodomain of treating cancer in an individual as disclosed by Leen by including a) an exogenous molecule that provides costimulatory signaling to the cell upon recognition of a first soluble factor, and which is a chimeric cytokine receptor comprising (a) a cytokine-binding exodomain that binds an inhibitory cytokine as the first soluble factor, and (b) a signal transducing endodomain as disclosed by Ahmend because Ahmed’s endogenous 4-1BB provides targeting both the tumor and the tumor complex is a major advantage over vaccines as an immunotherapeutic approach against cancer and by docking to two targets simultaneously, enhanced T cell activation gives them an advantage over a pooled product targeting both antigens individually and because Leen’s CAR comprising IL-4R and IL-7 R cytokine signaling and antigen recognition takes advantage of the regulatory role of TGFbeta cytokines to downregulate appropriate immune responses targeted at destroying cancer cells [0006]. 
One would have been motivated to include an exogenous molecule that provides costimulatory signaling to the cell upon recognition of a first soluble factor, and which is a chimeric cytokine receptor comprising (a) a cytokine-binding exodomain that binds an inhibitory cytokine as the first soluble factor, and (b) a signal transducing endodomain to receive the expected benefit of co-grafting multiple CAR molecules on T cells results in enhanced activation; yet by its ability to collapse the tumor complex, TanCAR T cells will achieve better tumor control and cytokine signaling and antigen recognition takes advantage of the regulatory role of cytokines to downregulate appropriate immune responses targeted at destroying cancer cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in using an exogenous costimulatory and exogenous cytokine signaling and antigen recognition for chimeric T-cell receptor engineered to be expressed on CART cells to treat cancer by combining the teachings of Leen and Ahmed.
Thus, the claimed invention as a. whole, is prime facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent applicant’s arguments filed on 09/09/2021 pertain to the teachings of Ahmed reference in view of the new rejection as set forth above they are addressed below.

In response, Leen teaches the required exogenous IL-4R and the signal transduction endodomain of IL-7R to improve the efficacy of adoptively- transferred multi TAA-CTL one can render them resistant to the inhibitory effects of IL-13 and IL4 using a chimeric cytokine receptor that links the exodomains of the receptors that bind these Th2 cytokines to the signaling endodomains of two stimulatory (Th1) cytokine receptors , while Ahmend teaches, the chimeric cytokine receptor comprises a TGFbeta exodomain and a 4-1BB endodomain (claim 11, 15-17). Ahmed teaches the duality of the approach (targeting both the tumor and the tumor complex, for example) is a major advantage over vaccines immunotherapeutic approach against cancer [0052].
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632